                 Case 2:20-cv-00045-RAJ Document 18 Filed 08/31/20 Page 1 of 2



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10   KALILU DRAMMEH, et al.,
11                  Petitioners,
                                                       Case No. 2:20-cv-00045-RAJ
12          v.
                                                       ORDER ADOPTING REPORT
13   LOWELL CLARK, et al.,                             AND RECOMMENDATION
14                  Respondents.
15
16
            Having reviewed the Report and Recommendation of the Honorable Mary Alice
17
     Theiler, United States Magistrate Judge, any objections or responses to that, and the
18
     remaining record, the Court finds and ORDERS:
19
            (1) The Court ADOPTS the Report and Recommendation (Dkt. # 17);
20
            (2) The Government’s motion to dismiss (Dkt. # 10) is GRANTED;
21
            (3) Petitioners’ habeas petition is DENIED;
22
            (4) The temporary stay of removal (Dkt. # 9) is VACATED:
23
            (5) This action is DISMISSED with prejudice; and
24
     ///
25
     ///
26
     ///
27
28   ORDER – 1
                Case 2:20-cv-00045-RAJ Document 18 Filed 08/31/20 Page 2 of 2




1           (6) The Clerk is directed to send copies of this Order to the parties and to Judge
2    Theiler.
3
            DATED this 31st day of August, 2020.
4
5
6
                                                      A
                                                      The Honorable Richard A. Jones
7
                                                      United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
